Citation Nr: 0335923	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for type II diabetes 
mellitus.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1958 and from April 1958 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

This decision will address the issue of service connection 
for prostate cancer.  The remand that follows will address 
the issue of service connection for diabetes mellitus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no evidence of a prostate disorder or prostate 
cancer in service, and no competent evidence in the record 
relating the veteran's prostate cancer to service.

3.  There is no evidence of prostate cancer within one year 
of discharge from service.

4.  The veteran did not have service in Vietnam.

5.  There is no evidence of exposure to herbicide or Agent 
Orange in service or competent evidence relating the 
veteran's prostate cancer to any such exposure.




CONCLUSION OF LAW

Prostate cancer was not incurred in service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his prostate cancer 
was incurred due to herbicide exposure in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Where a veteran had ninety (90) days or more of continuous 
active service and malignant tumors become manifest or are 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, to 
May 7, 1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed.  Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).

The following diseases shall be service-connected, even 
though there is no record of such disease during service:  
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2003).  Chronic lymphocytic 
leukemia was added effective October 16, 2003.  68 Fed.Reg. 
59,540 (October 16, 2003).   

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

In the statement of the case, the RO provided the veteran 
with the regulations governing presumptive service connection 
for disabiities due to exposure to herbicide or Agent Orange 
that were in effect at the time he initiated his claim.  As 
noted, the law and regulations in effect at that time 
provided that exposure to herbicide or Agent Orange will be 
presumed in those veterans's who served in Vietnam and 
develop a disease associated with herbicide exposure.  In 
December 2001, new legislation was enacted which provided 
that a veteran who served in Vietnam is presumed to have been 
exposed to herbicide or Agent Orange.  The veteran has not 
been advised of the new law regarding the presumption of 
exposure to herbicide if the veteran served in Vietnam, or 
that chronic lymphocytic leukemia has been added to the list 
of diseases associated with herbicide.  While he has prostate 
cancer which is a disease associated with exposure to 
herbicide or Agent Orange, the issue in this case is whether 
the veteran had the requisite service in the Republic of 
Vietnam to be entitled to a presumption of exposure to 
herbicide or Agent Orange.  This aspect of the law has not 
changed.  Therefore, the change in the law does not affect 
the veteran's claim.  Additionally, chronic lymphocytic 
leukemia has been added to the diseases associated with 
herbicide or Agent Orange exposure.  However, this change 
also does not affect the veteran's claim since the veteran is 
not claiming that he has this disease.  Accordingly, there is 
no prejudice to the veteran by the Board considering this 
case at the present time without notifying him of the changes 
in the law.  Bernard v. Brown, 4 Vet. App. 384 (1993).

There is no evidence in the available service medical records 
of complaints or findings of a prostate disorder or prostate 
cancer.  Reports of medical examination in January 1958 and 
January 1964 show the clinical evaluation of the 
genitourinary system as normal.  Additionally, at the 
retirement examination in September 1973 the clinical 
evaluation of the genitourinary system was normal and the 
digital prostate examination was within normal limits.  
Accordingly, there was no prostate disorder or prostate 
cancer during service.  Moreover, the presence of prostate 
cancer in service may not be presumed, as there is no 
evidence of prostate cancer within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2003).

Nonetheless, the veteran claims that his prostate cancer is 
due to exposure to herbicide in service.  If this is so, 
service-connected may be granted.  In this case, the veteran 
has indicated that was exposed to Agent Orange in Thailand 
working on contaminated aircraft.  However, there is no 
evidence of such exposure in service, and the National 
Personnel Records Center (NPRC) reported that there were no 
records of exposure to herbicides.  Thus, the veteran's 
claimed exposure to herbicides while serving in Thailand has 
not been documented.  Moreover, the veteran may not be 
presumed to have been exposed to herbicides, under the law 
now in effect or under the law in effect until December 2001, 
because he did not have the requisite service in the Republic 
of Vietnam during the period beginning January 9, 1962 and 
ending May 7, 1975, as defined by regulation.  The veteran 
has indicated that he served in the Vietnam theater and was 
exposed to herbicide agent from working on contaminated 
aircraft.  Available service records do show service in 
Thailand.  However, such service does not constitute service 
in the Republic of Vietnam.  Additionally, there is no 
evidence in the record that shows that the veteran had any 
duty or visitation in Vietnam.  While the veteran indicated 
that he went into the jungle to retrieve parts from downed 
aircraft, he did not indicate that such missions were in 
Vietnam and there is no evidence showing such missions.  
Therefore, the veteran did not have service in the Republic 
of Vietnam for the purpose of presuming exposure to herbicide 
or Agent Orange.  

In the absence of service in the Republic of Vietnam, the 
veteran does not meet the criteria, under the law now in 
effect or under the law in effect until December 2001, under 
which the veteran's prostate cancer may be presumed related 
to in-service herbicide exposure.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.307, 3.309(e) 
(2003).  Furthermore, there is no competent evidence in the 
record relating the veteran's present prostate cancer to 
herbicide exposure.  38 C.F.R. § 3.303 (2003); Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

There was no prostate disorder or prostate cancer during 
service, nor may the presence of prostate cancer in service be 
presumed.  There is no competent evidence in the record 
relating the veteran's present prostate cancer to service, 
including the claimed exposure to herbicide or Agent Orange in 
service.  And the veteran does not meet the criteria, in 
effect currently or until December 2001, under which his 
prostate cancer might be presumed related to in-service 
herbicide or Agent Orange exposure.  Accordingly, the 
preponderance of the evidence is against the claim for service 
connection for prostate cancer.  38 U.S.C.A. § 1116 (West 
1991); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003). 

During the veteran's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
September 2002 statement of the case.  The statement of the 
case provided the veteran with a summary of the evidence in 
the record used for the determination.  Accordingly, the 
veteran was advised of the evidence necessary to substantiate 
his claim.  A May 2001 VA letter advised the veteran of the 
evidence needed to support his claim, the kind of evidence he 
was responsible for obtaining, and the evidence VA was 
responsible for obtaining.  Accordingly, the duty to notify 
the veteran of what evidence he was responsible for obtaining 
and the evidence VA was responsible for obtaining has been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The May 2001 VA letter advised the veteran to respond within 
60 days.  Additionally, the statement of the case provided 
the regulations applicable to the VCAA, including the 
regulation that indicates that there was a 30 day time limit 
in which to respond to the VCAA development letter.  However, 
the U.S. Court of Appeals for the Federal Circuit invalidated 
regulations that provided for a period of less than one year 
to respond to the VA notice.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (2003).  More 
than one year has elapsed since the May 2001 letter and the 
September 2002 statement of the case were sent to the 
veteran.  Additionally, the May 2001 VA letter advised the 
veteran that if evidence was received within one year of the 
date of the letter and entitlement to benefits was 
established, then the benefits could be paid from the date of 
the claim.  Since over one year has elapsed since the veteran 
was notified of the evidence necessary to substantiate his 
claim, there is no prejudice to the veteran by the Board 
considering the claim at this time.

The veteran's original claims file was lost.  The RO was able 
to obtain additional medical records and copies of service 
records from the NPRC.  The RO also requested and obtained 
information on herbicide exposure from NPRC.  The veteran 
identified private medical providers and provided copies of 
the medical records from the private providers.  The veteran 
has not received a VA examination.  However, in light of the 
absence of evidence in the record to indicate that the 
veteran's disability may be associated with his military 
service, examination of the veteran is not necessary to 
decide the claim.  Wells v. Principi, 326 F.3d 1381 (2003).  
The veteran has not identified additional relevant evidence 
of probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Service connection for prostate cancer is denied.


REMAND

At the time the veteran was examined in 1973 for retirement 
from service, he underwent a four hour glucose tolerance test 
that was interpreted as abnormal.  He underwent an internal 
medicine consultation where the impression was chemical 
diabetes mellitus.  He was considered qualified for world 
wide duty or retirement.  The veteran currently has type II 
diabetes mellitus.  The record does not show that the veteran 
has received a VA examination to ascertain whether the 
current type II diabetes mellitus is related to the chemical 
diabetes mellitus noted at retirement from service.  
Therefore, this case will be returned to the RO for 
examination of the veteran to obtain an opinion as to whether 
the onset of his current diabetes mellitus was in service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran be scheduled for a VA 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be requested to render an 
opinion, based on review of the claims 
file and examination of the veteran, as 
to whether the "chemical diabetes 
mellitus" shown in 1973 at retirement 
from service was the onset of the 
veteran's current type II diabetes 
mellitus.  The examiner should be advised 
that no other service medical records are 
available.  The claims file should be 
made available to the examiner for 
review.  

2.  Following completion of the above, 
the RO should review the appellant's 
claim for service connection for type II 
diabetes mellitus.  If the decision 
remains adverse to the claimant, he 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



